
	
		I
		111th CONGRESS
		2d Session
		H. R. 6357
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income discharge of indebtedness incurred for purposes of paying
		  long-term care expenses.
	
	
		1.Cancellation of indebtedness
			 incurred for paying long-term care expenses
			(a)In
			 generalParagraph (2) of
			 section 108(h) of the Internal Revenue Code of 1986 (defining qualified
			 principal residence indebtedness) is amended—
				(1)by striking the
			 period at the end and inserting , and,
				(2)by striking
			 means acquisition indebtedness and inserting the following:
					
						means—(A)acquisition
				indebtedness
						,
				and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)home equity indebtedness (as defined in
				section 163(h)(3)(C))—
							(i)incurred in
				connection with paying for qualified long-term care services (as defined in
				section 7702B(c)) of the taxpayer, and
							(ii)to the extent the
				aggregate amount of such indebtedness does not exceed the amount paid by the
				taxpayer for such long-term care
				services.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to discharges of indebtedness on or after January 1,
			 2011.
			
